Citation Nr: 1139403	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  04-40 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUE

Entitlement to service connection for bilateral pes planus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran appellant had active service in the United States Navy from February 1991 to May 1996, and in the United States Army from September 1999 to September 2002.  Thereafter, he was a member of the Army National Guard until March 2009; as a National Guardsman, he was called to active duty and served from November 2003 to March 2005.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) that, in part, denied the appellant's claim of entitlement to service connection for bilateral pes planus.  The Board most recently remanded the case to the Appeals Management Center (AMC) for additional development in April 2010; the case has now been returned to the Board for appellate review.

In the VA Form 9 submitted by the appellant in September 2004, he stated that he wanted to testify before a Veterans Law Judge at a hearing held at the RO.  Thereafter, he was scheduled for said Travel Board hearing in July 2007.  Notice of the hearing was sent to the appellant's address of record, but he failed to report for that scheduled hearing and he has not provided good cause as to why a new hearing should be scheduled.  Nor has he requested another hearing.  The Board therefore finds that all due process has been satisfied with respect to the appellant's right to a hearing.  38 C.F.R. §§ 3.103(a), 3.159.


FINDINGS OF FACT

1.  Congenital bilateral pes planus existed prior to the Veteran's entry into active duty service. 

2.  The Veteran's pre-existing bilateral pes planus did not permanently increase in severity during his active duty service.

CONCLUSION OF LAW

Bilateral pes planus was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. § §§ 1101, 1110, 1111, 1131, 1132, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 4.9, 4.57 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

In October 2002, prior to the promulgation of the February 2003 rating action which, in part, denied the appellant's claim of entitlement to service connection for bilateral pes planus, the RO sent the appellant a letter informing him of the types of evidence needed to substantiate his service connection claim and its duty to assist him in substantiating his service connection claim.  The letter informed him that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, records from other Federal agencies, etc.  He was advised, under 38 C.F.R. § 3.159(b)(1), that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  Another letter containing similar information was sent to the appellant in December 2006.

The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VCAA notice has been demonstrated in this case.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the appellant's Navy, Army, and Army National Guard medical records have been associated with the claims file and reviewed.  In addition, VA medical treatment records have been associated with the claims file and reviewed.  The appellant was afforded the opportunity to present testimony at a July 2007 Travel Board hearing, but he failed to report for that hearing.  In addition, the appellant was afforded VA medical examinations in November 2002, January 2007, and October 2010.  

A medical opinion is adequate for claims purposes when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The VA examinations in this case were conducted by medical professionals, and the associated reports from the examining doctors reflect review of the appellant's prior medical records.  Each of the examinations included reports of the history and symptoms for the claimed pes planus disorder and demonstrated objective evaluations.  The medical examiners were able to assess the nature, onset date, and etiology of the appellant's claimed pes planus.  

The Board finds that the examination reports are sufficiently detailed,with recorded history and clinical findings.  In addition, it is not shown that any examination was in any way incorrectly prepared or that a VA examiner failed to address the clinical significance of the appellant's claimed condition.  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded an adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that the information provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the rating decision, along with the July 2004 Statement of the Case and the May 2007, November 2008, September 2009, and May 2011 Supplemental Statements of the Case (SSOCs), explained the basis for the AMC/RO's actions, and provided him with opportunities to submit more evidence.  It appears that all obtainable evidence identified by the appellant relative to his claim has been obtained and associated with the claims file, and that he has not identified any other available pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board therefore concludes that the appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices. 

In addition, to whatever extent the decision of the Court in Dingess v. Nicholson, supra, requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  The December 2006 letter from VA contained the information required by Dingess. 

Furthermore, the appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide, and he was supplied with the text of 38 C.F.R. § 3.159.  He did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.

A Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, service medical and personnel records were obtained for the appellant on remand.  The RO also arranged for a medical examination as directed by the April 2010 Board remand.  Therefore, substantial compliance has been achieved.

The appellant was provided with notice as to the medical evidence needed for service connection, as well as the assistance VA would provide.  Therefore, there is no duty to assist that was unmet, and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, supra.

All relevant facts with respect to the claim addressed in the decision below have been properly developed.  Under the circumstances of this case, the Board concludes that no further notification or development of evidence is required, and no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

II.  The Merits of the Claim

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303(a), 3.304 (2011). 

A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The resolution of this issue must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which the claimant served, his medical records and all pertinent medical and lay evidence.  Determinations relative to service connection will be based on review of the entire evidence of record.  38 C.F.R. § 3.303(a).  There must be medical evidence of a nexus relating an in-service event, disease, or injury, and a current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 (2007).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Certain chronic disabilities, such as arthritis, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  38 U.S.C.A. § 1132.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.304(b); VAOPGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Furthermore, congenital or developmental defects or conditions are generally not considered to be diseases or injuries within the meaning of applicable legislation providing VA disability compensation benefits.  38 C.F.R. § 3.303(c).  Mere congenital or developmental defects, absent, displaced or supernumerary parts, refractive error of the eye, personality disorder and mental deficiency are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. § 4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), and cases cited therein.  See also VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985), which in essence held that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin must, by its very nature, have pre-existed a claimant's military service).  However, the VA General Counsel has further noted that if, during service, superimposed disease or injury occurs, service connection may be warranted for the resultant disability.  See Jensen and Hunt, supra; VAOPGCPREC 67-90 (July 18, 1990), published at 55 Fed. Reg. 43,253 (1990).  Accordingly, in addition to considering whether the Veteran's current foot problems were incurred in service, the Board will also address the question of whether the pre-existing pes planus was aggravated during service.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Foot pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant submitted a claim for service connection for bilateral pes planus in July 2002; he stated that this condition had begun in October 1999.  Review of the appellant's service treatment records (STRs) indicates that he underwent a service entrance examination in July 1990; at that time, pes planus was noted and was described as marked on visual observation, with no symptoms.  At his service separation examination in May 1996, marked pes planus was again noted.  It was said to be asymptomatic and was not considered disqualifying (NCD).  

In conjunction with his subsequent Army enlistment, the appellant underwent a service entrance examination in July 1999; he was noted to have pes planus which was described as mild and asymptomatic.  An outpatient note, dated in February 2002, indicates that mild pes planus was found on physical examination.  In September 2002, he declined a separation medical examination - however, he did undergo a VA medical examination shortly thereafter, in November 2002.

The report of the November 2002 VA medical examination indicates that the appellant reported developing pain in his feet when he was stationed at Fort Carson in Colorado.  He complained of pain in both feet that he said had worsened over the prior year.  On physical examination, there was no swelling of the feet, no calluses, and no tenderness in the arches or on the balls of the feet.  His movements were described as normal.  When the appellant walked, he demonstrated marked flat feet with rolling and inversion and loss of arch in each foot.  Radiographic examination of the feet was normal.  The examiner rendered a diagnosis of pes planus.

The Veteran underwent another VA medical examination in January 2007; the examiner reviewed his medical records.  On physical examination, there were no signs of abnormal weight bearing.  The appellant's posture and gait were normal.  There was no tenderness, weakness, edema, atrophy or disturbed circulation in either foot.  Pes planus was present, but there was no forefoot or midfoot misalignment or deformity such as inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus, marked pronation or the whole foot everted.  Arch supports were required and the corrective shoe wear relieved the appellant's symptoms and pain.  Radiographic examination revealed intact right and left arches.  The examiner stated that it was more probable than not that the appellant's pes planus was not aggravated during service because the condition currently was not so severe as to be noted on X-ray and had to be documented on physical examination.

The appellant most recently underwent a VA medical examination in October 2010; the examiner reviewed the claims file, including the appellant's STRs.  The appellant reported that he walked about five blocks in a normal day and that he bicycled five miles two to three days per week.  He reported a discomfort level of 2/10 for each foot.  He said he had had no interventions or new problems with his feet over the years.  He denied any treatment, interventions, or use of inserts for a number of years.  The appellant also said that he was having minimal problems with his feet because his right knee problems had resulted in exercise limitations for him.  On physical examination, the appellant walked without a limp and he could walk on both his heels and his toes.  He was able to do a full squat and recover.  The examiner stated that the appellant had normal shoe wear patterns without any breakdown and that he did not have any calluses to indicate abnormal weight bearing.  The examiner also stated that the appellant had visible transverse and longitudinal arches while sitting and that he had a mild to moderate pes planus while full weight bearing.  There was no significant tenderness or deformity on the appellant's feet.  Radiographic examination of the appellant's feet was essentially normal.  The examiner stated that the appellant had congenital pronated feet, commonly called "flat feet", which are an anatomic variant.  The examiner opined that the flat feet were less likely than not related to service.

Pes planus is flat feet.  Buckley v. West, 12 Vet. App. 76, 79 (1998).  Pes planus "with depression of the arch, but no evidence of abnormal callosities, areas of pressure, strain or demonstrable tenderness, is a congenital abnormality which is not compensable or pensionable."  38 C.F.R. § 4.57.  This acquired condition is manifested by depression of the longitudinal arch, although this is not the essential feature, and anatomical changes, e.g., inward rotation of the os calcis, medial deviation of the Achilles tendon insertion, medial tilting of the astragalus, and in severe cases, gaping of bones on the inner border of the foot, and rigid valgus position with loss of power of inversion and adduction.  Id.  

By statute, a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

There is nothing in the evidence of record, including the Veteran's statements, to indicate that his pes planus did not exist prior to his start of active service in February 1991, or any subsequent period of active service.  There is no question that the Veteran's bilateral pes planus existed prior to February 1991; he himself does not dispute this fact.  (In May 2010, he stated that he had unarguably had flat feet since birth.)  His July 1990 and July 1999 entrance examination reports noted that he had pre-existing pes planus.  Accordingly, the Board finds that bilateral pes planus was noted at entrance into service, and the presumption of soundness does not apply.  See 38 U.S.C.A. § 1111.  Thus the Board must address whether or not the Veteran's pre-existing bilateral pes planus had undergone permanent worsening beyond the natural progression of the disorder.  

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation, during service, of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096(Fed. Cir. 2004).  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  However, aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402(1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231(1991).  

An increase in the severity of a pre-existing condition, as distinguished from the mere recurrence of manifestations of the pre-service condition, is required to establish service connection for a pre-existing injury or disease on the basis of aggravation.  Evidence of temporary flare-ups symptomatic of an underlying pre-existing condition, alone or without more, does not satisfy the level of proof required of a non-combat appellant to establish an increase in disability.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).

The Board notes that 38 C.F.R. § 4.57 provides that it is essential to make an initial distinction between bilateral flatfoot as a congenital or as an acquired condition.  The congenital condition, with depression of the arch, but no evidence of abnormal callosities, areas of pressure, strain or demonstrable tenderness, is a congenital abnormality which is not compensable.  In this case, the appellant's pes planus has been categorized by a competent medical opinion as congenital in nature, and review of the medical evidence of record reveals no findings of abnormal callosities, areas of pressure, strain or demonstrable tenderness due to pes planus at any time.  When, as in this case, only depression of the arch is shown, pes planus is a congenital abnormality, not subject to service connection.  However, as discussed below, even if the Veteran's bilateral pes planus were not of the congenital type, the preponderance of the evidence shows that the condition was not aggravated during his active service because there was no increase in the pes planus during such service.

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., painful feet, and reporting to sick call.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A lay person is generally not capable of opining on matters requiring medical knowledge.  See Layno v. Brown, 6 Vet. App. 465 (1994). 

However, the U.S. Court of Appeals for the Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, supra. 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra, distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See also Barr v. Nicholson, supra. 

In this case, the Veteran contends that he developed pes planus during his active duty service.  He further contends that he sought treatment and was provided orthotics for foot pain during service.  However, to the extent the Veteran contends that his pes planus was aggravated during service, the Board finds that his contentions are not supported by the evidence and are not credible.  The July 1990 entrance examination and the May 1996 separation examination both indicated the presence of marked pes planus, while the July 1999 entrance examination and a February 2002 treatment note each indicated the presence of mild pes planus, which is an improvement over marked pes planus.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002), to the effect that 38 U.S.C.A. § 1153 requires an increase in the severity of the pre-existing condition, as distinguished from the mere recurrence of manifestations of the pre-service condition.  The most recent examination, in October 2010, demonstrated the current existence of only mild to moderate pes planus more than five years after the appellant's separation from active service.

In addition, there is no evidence of any post-service treatment having been sought by the Veteran for his pes planus following his discharge from military service in March 2005, and he continued to participate in the National Guard until March 2009, when - as he reported during the October 2010 VA medical examination - he was discharged due to depression.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that aggravation in service may be rebutted by the absence of complaints or medical treatment for the claimed condition for many years after service). 

Furthermore, the symptomatology demonstrated represents nothing more than the continuation of underlying pre-service disability.  The medical evidence of record contains no competent medical opinion showing that the pre-existing pes planus underwent a pathological worsening in service beyond the natural progression of the disability.  There is no medical opinion of record that relates the appellant's service with any increased pes planus symptomatology.  Moreover, the Board notes that the appellant has already been awarded service connection for bilateral plantar fasciitis with associated foot pain, thus being compensated for that acquired foot disorder which was superimposed on his pre-existing flat feet.

The competent medical evidence of record indicates that it is not at least as likely as not that the Veteran's bilateral pes planus is related to his active military service, or that the bilateral pes planus was aggravated by service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Thus, the evidence militates against a finding that the Veteran's pre-existing bilateral pes planus worsened during service. 

Under longstanding law, once the presumption of soundness at entry has been rebutted, aggravation may not be conceded unless the pre-existing condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  Since the evidence of record does not show that the appellant's bilateral pes planus worsened in service, the Board finds that presumption of aggravation does not arise.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).  The presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder, 1 Vet. App. 207.  However, in the present case, there is no competent evidence of worsening of the pre-existing bilateral pes planus in service.  See Wagner, 370 F. 3d. at 1096.  

Based on the totality of the evidence of record, including the STRs, the VA treatment records, and the reports of VA examinations, the Board finds that the evidence clearly indicates that the appellant's pre-existing bilateral pes planus did not undergo any permanent worsening between February 1991 to May 1996, or between September 1999 and September 2002.  Likewise, the evidence clearly indicates that the appellant's pre-existing bilateral pes planus did not undergo any permanent worsening between November 2003 and March 2005.  

In addition, the evidence of record does not contain any competent medical opinion finding any such aggravation.  The lack of any evidence of current symptoms is itself evidence which also clearly indicates that the pre-existing bilateral pes planus was not permanently aggravated by service.

Thus, the evidence preponderates against the claim of service connection for bilateral pes planus.  In addition, there is no medical nexus evidence of record that supports a finding of secondary service connection for any flat foot pathology due to either the right knee disability or the bilateral plantar fasciitis disability.  

The Board notes that the provisions of 38 C.F.R. § 3.306(b)(2), under which a veteran who engaged in action with the enemy or has status as a former POW and experienced development of symptomatic manifestations of a pre-existing disease or injury during or proximately following such action or such status can establish aggravation of the disability, are not for application in this case.  This is because the appellant, while serving in Southwest Asia between February 2004 and February 2005, was not a POW and did not participate in combat.  Indeed, as the appellant reported during his October 2010 VA medical examination, he was engaged in security work in Kuwait which was a noncombat job.  

In view of the absence of any evidence in STRs of an increase in the severity of the pes planus beyond the natural progression of the disease during service, and in view of the absence of a medical opinion that the appellant's pes planus was aggravated by any incident of service, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral pes planus.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for bilateral pes planus is denied.



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


